     Case 2:17-cv-00792-MCE-CKD Document 36 Filed 01/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROLANDO ARISMENDEZ,                               No. 2:17-cv-00792-MCE-CKD P
12                          Petitioner,
13            v.                                        ORDER
14    DAVID BAUGHMAN,
15                          Respondent.
16

17           Petitioner is a state prisoner proceeding pro se with a first amended application for writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 26. On November 9, 2020, respondent

19   filed a motion to dismiss. Petitioner has not filed an opposition to the motion. Good cause

20   appearing, IT IS HEREBY ORDERED that petitioner file an opposition or a statement of non-

21   opposition to respondent’s pending motion to dismiss within twenty-one days. Failure to comply

22   with this order will result in a recommendation that this action be dismissed under Rule 41(b) of

23   the Federal Rules of Civil Procedure.

24   Dated: January 24, 2021
                                                       _____________________________________
25
                                                       CAROLYN K. DELANEY
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28   12/aris0792.146.docx
